Citation Nr: 1604006	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic prostatitis with benign prostatic hypertrophy and urethritis, prior to January 12, 2011, and a rating of 40 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with hypertension and nephropathy.

3.  Entitlement to a rating in excess of 10 percent for bilateral diabetic retinopathy with mild diabetic macular edema, left eye.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (sciatic nerve), prior to March 25, 2015.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity (sciatic nerve), since March 25, 2015.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (sciatic nerve), prior to March 25, 2015.

7.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity (sciatic nerve), since March 25, 2015.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (femoral nerve).

9.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (femoral nerve).

10.  Entitlement to a compensable rating for erectile dysfunction (ED).

11.  Entitlement to a compensable rating for exerosis.

12.  Entitlement to a compensable rating for right ureterolithiasis.

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss. 

14.  Entitlement to service connection for left ear hearing loss.

15. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chest pain.
  
16.  Entitlement to service connection for chest pain.

17.  Entitlement to service connection for shortness of breath, claimed as fatigue and snoring.

18.  Entitlement to service connection for pseudophakia, status post cataract with dermatochalasis (bilateral), to include as secondary to service-connected diabetic retinopathy.

19.  Entitlement to a total disability rating based on individual unemployability (TDIU).

20.  Entitlement to an effective date earlier than May 11, 2015 for the award of service connection for peripheral neuropathy of the left lower extremity (femoral nerve). 

21.  Entitlement to an effective date earlier than May 11, 2015 for the award of service connection for peripheral neuropathy of the right lower extremity (femoral nerve). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1963, and from September 1963 to September 1981.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in an October 2015 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

Additional evidence has been associated with the Veteran's Virtual claims file since the issuance of the July 2015 Supplemental Statement of the Case (SSOC).  However, in a December 2015 statement the Veteran waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

The Board notes that the earlier effective date claims have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.     

The Board notes that the RO grouped the Veteran's claims for chest pain, shortness of breath, fatigue and snoring as one claim.  However, because shortness of breath, fatigue and snoring are completely separate disabilities, unrelated to chest pain, the Board has spilt this claim into two issues as noted above. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for chronic prostatitis with benign prostatic hypertrophy and urethritis, diabetes mellitus with hypertension and nephropathy,  peripheral neuropathy of the left and right lower extremities (femoral nerve), exerosis, and right ureterolithiasis; entitlement to service connection for chest pain and entitlement to service connection for shortness of breath, claimed as fatigue and snoring, entitlement to a TDIU, and earlier effective dates for the grant of service connection for peripheral neuropathy of the left and right lower extremities (femoral nerve) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's bilateral diabetic retinopathy with mild diabetic macular edema, left eye, has been manifested by corrected visual acuity of at least 20/40, in one eye with 20/50 in the other eye; a visual field defect has not been shown; incapacitating episodes have not been demonstrated.
 
2.  For the entire period on appeal, the Veteran's peripheral  neuropathy of the left and right lower extremities, have each been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no evidence of muscle atrophy or complete paralysis of the sciatic nerve.  

3.  The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without evidence of a deformity of the penis.

4.  A December 2006 rating decision last denied service connection for left ear hearing loss; a December 1981 rating decision last denied service connection for chest pain. 

5.  Evidence pertaining to the Veteran's left ear hearing loss and chest pain disabilities was not previously submitted, relates to unestablished facts that are necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

6.  The Veteran's diagnosed left ear hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

7.  Pseudophakia, status post cataract with dermatochalasis (bilateral) was not shown in service.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's status post cataract with dermatochalasis (bilateral) and his active service, or between his disability and his service-connected bilateral diabetic retinopathy with mild diabetic macular edema (left eye).  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral diabetic retinopathy with mild diabetic macular edema, left eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.75-4.84, 4.84a, Diagnostic Codes (DCs) 6066-6006 (2007).
 
2.  The criteria for a rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity (sciatic nerve), prior to March 25, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

3.  Since March 25, 2015, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity (sciatic nerve), have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

4.  The criteria for a rating of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity (sciatic nerve), prior to March 25, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

5.  Since March 25, 2015, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity (sciatic nerve), have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

6.  The criteria for a compensable disability rating for service-connected erectile dysfunction are not met during the appellate period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31, 4.115b, DC 7522 (2015).

7.  The December 2006 rating decision that last denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

8.  The December 1981 rating decision that last denied service connection for chest pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

9.  The evidence received since the last final rating decisions (December 2006-hearing; December 1981-chest pain) is new and material and the claims for service connection for left ear hearing loss and chest pain are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015 ).

10.  A left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

11.  Pseudophakia, status post cataract with dermatochalasis (bilateral), was not incurred in or aggravated by service, nor is the Veteran's disability proximately due to or the result of his service-connected diabetic retinopathy.  38 U.S.C.A. §§ 1110, 1131,  5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).
Bilateral Diabetic Retinopathy with Mild Diabetic Macular Edema, Left Eye

While the Veteran's appeal for an increased rating for his service-connected bilateral diabetic retinopathy claim was pending, which gave rise to the current claim on appeal, the rating schedule for rating disabilities of the eyes was revised and amended. 73 Fed. Reg. 66543 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2015).  However, the changes only apply to claims for benefits received by VA on or after December 10, 2008. Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria. See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy.  The Veteran's retinopathy is to be rated based on visual acuity and visual field.
 
Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).
 
The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.
 
A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40. Diagnostic Codes 6077, 6078.
 
Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080. 38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200. Id.
 
Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.
 
A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).
 
Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.
 
The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.
 
According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2007).
 
In this case, the Veteran is currently rated at 10 percent for his diabetic retinopathy.

At an October 2006 VA examination the Veteran was diagnosed with non-proliferative diabetic retinopathy in each eye.  On examination his corrected distance vision was 20/40 or better, bilaterally, his corrected near vision was 20/40 or better, bilaterally.  There was no visual field defect by confrontation. 

At a September 2007 VA examination, his corrected distance vision was 20/20 in both the right and left eye, and 20/20 in both eyes for corrected near vision.  It was noted that visual fields were full by confrontation in both eyes.  The Veteran was once again evaluation in September 2008.  His corrected vision in both eyes was 20/50 for distance vision and 20/30 for near vision.  The VA examiner indicated that his visual fields were full by confrontation, bilaterally.  Another examination was provided in July 2009.  His corrected distance vision in his right eye was 20/25 +2 and in his left eye was 20/25 +3.  His corrected near vision in his right eye was 20/20 and 30/20 in his left eye.  It was once again noted that visual fields were full by confrontation.
 
At an October 2011 VA examination the Veteran's corrected distance vision in both eyes was noted to be 20/40 or better.  His corrected near vision in both eyes was recorded as 20/40 or better.  The VA Examiner specifically noted that the Veteran did not have a visual field defect or a condition that may result in a visual field defect, following Goldman visual field testing. 

The Board has additionally reviewed VA and private treatment records.

Looking to the evidence of record, the Veteran's corrected vision has not been shown to meet the criteria for a 20 percent evaluation.  The Veteran's corrected vision warranted no more than the current 10 percent evaluation assigned. 

Turning to the visual field, the VA examiners on multiple examinations have noted that the Veteran's visual field has not been affected by the Veteran's diabetic retinopathy.  No visual field deficit has been noted.  As such, the Board concludes that the Veteran does not warrant a rating in excess of 10 percent at any time.  Accordingly, the Veteran's claim is denied.

Peripheral Neuropathy Left and Right Lower Extremities (Sciatic Nerve)

The current appeal arises out of a claim received at the RO in September 2008. In a November 2008 rating decision, the RO granted service connection for peripheral neuropathy of the left and right lower extremities, and assigned a 10 percent initial rating for each leg, pursuant to Diagnostic Code 8521, effective September 29, 2008.  In June 2015, the ratings were increased to 20 percent, for each leg, effective March 25, 2015, following a May 2015 VA examination.  The diagnostic code was changed to DC 8520, corresponding to the sciatic nerve.  

DC 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2015).

After a review of all of the evidence, the Board finds that a 20 percent rating is warranted, for both the right and left lower extremities, for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the May 11, 2015 examination have existed throughout the period on appeal, not simply after the May 2015 VA examination.  Therefore, a 20 percent rating is warranted for each lower extremity for the entire period on appeal.  The examination simply confirmed the Veteran's contentions.  

At a September 2008 VA examination diminished sensation to light touch with monofilament testing of the fourth toe of the left foot was noted.  Objective evidence of diabetic neurological complications was noted. Normal strength testing was noted.  The VA examiner indicated that there was no evidence of muscle wasting or atrophy representing a direct effect of nerve damage or merely disuse in either leg.  At a July 2009 VA examination diminished sensation to light touch with monofilament testing of the bilateral lower extremities was noted.  Normal strength testing was noted.  The VA examiner indicated that there was no evidence of muscle wasting or atrophy representing a direct effect of nerve damage or merely disuse in either leg.  The VA examiner noted that the Veteran's bilateral lower extremity peripheral neuropathy is gradually worsening. 

The Veteran underwent an additional VA examination in May 2015.  Mild numbness of his right and left lower extremities was noted. Neurologic strength testing at that time reflected normal findings.  Deep tendon reflexes were normal bilaterally.  Decreased light touch/monofilament testing was demonstrated in his ankle/lower leg and foot/toes, bilaterally.  No muscle atrophy was observed.  The VA examiner specifically noted that the Veteran had moderate incomplete paralysis of the right and left sciatic nerves.

The Board has additionally reviewed hundreds of pages of VA and private treatment records and numerous statements submitted by the Veteran. 

The Board finds that the evidence above is consistent with moderate incomplete paralysis of the sciatic nerve, bilaterally, throughout the period on appeal. Nevertheless, despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderately severe incomplete paralysis of the sciatic nerve, for either his right or left lower extremities.  The evidence above reflects moderate symptomatology despite the Veteran's complaints.  Neurological testing supports this conclusion.  The evidence is clear on this point.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 20 percent, for either lower extremity, for any portion of the period on appeal.

Erectile Dysfunction

The Veteran is service-connected for erectile dysfunction (ED) which is a result of his chronic prostatitis with benign prostatic hypertrophy and non-specific urethritis. He has been assigned a non-compensable rating under Diagnostic Code 7522. 

Pursuant to DC 7522, a 20 percent disability rating, the only compensable schedular rating is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided. 38 C.F.R. § 4.115b, DC 7522.  In every instance where the rating schedule does not provide a zero percent, or non-compensable, evaluation, a zero percent evaluation shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to DC 7522 indicates that review for entitlement to SMC under § 3.350 should be taken.  Such review was taken, and the Veteran was previously awarded SMC for loss of use of creative organ.
 
The Veteran's post-service treatment records are silent for any indication that he complained of, or presented with, a deformity of the penis.  The Veteran has been examined on various occasions.  Although erectile dysfunction has been confirmed, the examinations do not reflect deformities of the penis.  Although it appears that the Veteran himself believes that erectile dysfunction in and of itself is a deformity, erectile dysfunction is a loss of function, while deformity refers to the appearance of the penis, per the VA examination descriptions.
 
Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for the Veteran's service-connected erectile dysfunction. DC 7522 makes clear that a compensable rating for impotence requires both loss of erectile power and a penis deformity.  Although there is evidence of record to show loss of erectile power in this case, there is no evidence of a penis deformity.  The Board is sympathetic to the Veteran's condition, but in the absence of any evidence of a penis deformity, the criteria for a compensable disability rating are not met.  Accordingly, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. New and Material Evidence

The Veteran most recently filed a request to reopen his claims for entitlement to service connection for left ear hearing loss in August 2008, and for entitlement to chest pain in May 2009. 

At the time of his last final denials (December 2006- hearing loss; December 1981- chest pain), evidence of record included service treatment records, treatment records and VA examinations. 

Since the last final denial, evidence added includes the Veteran's statements, VA and private treatment records.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for left ear hearing loss and chest pain are reopened.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Left Ear Hearing Loss

In-service treatment records reflect treatment for complaints of decreased hearing in his left ear in February 1980.  The Veteran was diagnosed with serous otitis media of the left ear.  Post-service records reflect that the Veteran has been diagnosed with mixed hearing loss in the left ear.  See March 2014 VA treatment record.  The Veteran asserts that his hearing loss is related to being exposed to gunfire while in service.  The Veteran has consistently reported hiding in a bathtub which was hit by gunfire.  

The record includes a June 2009 private medical practitioner who noted that the Veteran sustained a sensorineural hearing loss in both his right and left ear, greater in the left, with a conductive component of decreased hearing in the left ear superimposed.  The private treating physician noted the Veteran's reports of being involved in military action while serving in Iran.  He opined that the Veteran's findings are consistent with an asymmetric loss in the left ear consistent with blast trauma, as well as eustachian tube dysfunction. 

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's left ear hearing loss had onset in service or was caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for left ear hearing loss is granted.  The nature and extent of the disorder is not before the Board at this time.  





Pseudophakia, Status Post Cataract with Dermatochalasis

The Veteran essentially contends that his pseudophakia, status post cataract with dermatochalasis (bilateral), developed as a result of his service-connected diabetic retinopathy.

Addressing the question of secondary service connection, the Veteran had a VA examination in May 2015.  The examiner reported having reviewed the Veteran's claims file.  The examiner opined that after reviewing the in-service eye examinations, community treatment records, and VA treatment records, the Veteran's claimed disability is less likely than not proximately due to or the result of his service-connected condition.  He noted that both the development of dermatochalasis and cataracts are more likely secondary to the normal aging process, providing evidence against the claim that this disability was caused secondary to the service connected disability. 

He additionally opined that the Veteran's bilateral cataracts with dermatochalasis are not at least as likely as not aggravated beyond its natural progression by diabetic retinopathy with macular edema.  He rationalized that dermatochalasis and cataracts are both conditions that are independent of diabetic retinopathy with macular edema and therefore cannot be aggravated beyond natural progression. 

Also of note, in the diagnosis section of various eye examinations VA examiners specifically noted that the Veteran's claimed disability was not related to his service-connected diabetic retinopathy.  For example, a December 2006 VA examiner's diagnosed the Veteran with mild nuclear sclerotic cataracts in each eye that were not related to his type II diabetes mellitus.  A September 2007 VA examination specifically noted that the Veteran's cataracts remained unchanged from his last examination and are not related to his diabetic condition.  The VA examiner indicated that the Veteran's dermatochalasis is age related.  Similar diagnoses were noted in a September 2008 VA examination report.  A July 2009 VA examiner diagnosed the Veteran with senile cataracts which are not diabetic in origin.  

The Board has also considered the statements made by the Veteran relating his pseudophakia, status/post cataract with dermatochalasis and cataracts to his service-connected diabetic retinopathy.  

However, regarding the Veteran's allegations, the Veteran is not competent to provide medical testimony regarding the etiology of his pseudophakia, status/post cataract with dermatochalasis.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such eye pain or blurriness.  However, because pseudophakia, status/post cataract with dermatochalasis is not the type of disease that is diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's pseudophakia, status/post cataract with dermatochalasis is found to lack competency and thereby probative value.  Moreover, the Board finds the May 2015 VA examiner's opinion persuasive.  

The record does not include any medical finding or opinion that the diabetic retinopathy disability caused or aggravates the pseudophakia, status/post cataract with dermatochalasis disability.  After weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a pseudophakia, status/post cataract with dermatochalasis as secondary to service-connected diabetic retinopathy. 

The Board also considers the theory of entitlement to service connection for pseudophakia, status/post cataract with dermatochalasis on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Service treatment records do not reflect treatment for pseudophakia, status/post cataract with dermatochalasis.  A May 1981 separation examination reflected a normal ophthalmologic examination. 

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with cataracts/pseudophakia, bilateral around 2008 and dermatochalasis, bilateral around 2010.  See October 2011 VA examination report.  Such tends to negate a finding for service connection based on direct service incurrence.

The Board has also considered the Veteran's statements regarding continuity of symptoms of his eye disability since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's pseudophakia, status post cataract with dermatochalasis (bilateral) is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity is not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his pseudophakia, status post cataract with dermatochalasis the Veteran has today is connected to service.  The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his pseudophakia, status post cataract with dermatochalasis (bilateral).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of an eye disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

IV.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claims for service connection for left ear hearing loss and chest pain are being reopened and his service connection claim for left ear hearing loss is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's service connection claim for pseudophakia, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA treatment records and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations for his diabetic retinopathy (October 2006, September 2007, September 2008, July 2009, October 2011, and May 2015), peripheral neuropathy (September 2008, July 2009, and May 2015), and erectile dysfunction (September 2007, September 2008).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetic retinopathy, peripheral neuropathy (sciatic nerve), or erectile dysfunction since the most recent VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

With respect to his service connection claim for pseudophakia, status post cataract with dermatochalasis (bilateral), secondary to diabetic retinopathy and as it relates to service, the Board notes that a VA examination with medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current pseudophakia, status post cataract with dermatochalasis (bilateral) related to service, is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his pseudophakia, status post cataract with dermatochalasis (bilateral) should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  Or the records as a whole, which provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion, on the issue of direct service connection, is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

With respect to his secondary service connection claim for pseudophakia, status post cataract with dermatochalasis (bilateral) the Veteran was afforded a VA medical opinion in May 2015. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion adequately addresses all of the Veteran's contentions and is adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and provides sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for bilateral diabetic retinopathy with mild diabetic macular edema, left eye, is denied.

A rating of 20 percent, but no higher, prior to March 25, 2015, for peripheral neuropathy of the left lower extremity (sciatic nerve), is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity (sciatic nerve), since March 25, 2015, is denied.

A rating of 20 percent, but no higher, prior to March 25, 2015, for peripheral neuropathy of the right lower extremity (sciatic nerve), is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity (sciatic nerve), since March 25, 2015, is denied.

A compensable rating for erectile dysfunction is denied.

The claim for service connection for left ear hearing loss is reopened.

Service connection for left ear hearing loss is granted.

The claim for service connection for chest pain is reopened.

Service connection for pseudophakia, status post cataract with dermatochalasis (bilateral), to include as secondary to service-connected diabetic retinopathy is denied.

REMAND

Increased Ratings Chronic Prostatitis, Diabetes Mellitus, Exerosis, Right Ureterolithiasis-  

With respect to the Veteran's claims for increased ratings for his chronic prostatitis with benign prostatitis hypertrophy and urethritis, diabetes mellitus with hypertension and nephropathy, exerosis, and right ureterolithiasis, the Veteran was last afforded VA examinations in October 2011. 

More importantly, the Veteran's numerous statements indicate that his chronic prostatitis with benign prostatitis hypertrophy and urethritis, diabetes mellitus with hypertension and nephropathy, exerosis, and right ureterolithiasis have worsened since his last VA examinations.  See May 2013, March 2015, and August 2015 Statements. 

As such, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Chest Pain and Shortness of Breath

As noted above, the RO grouped the Veteran's claims for chest pain, shortness of breath, fatigue and snoring as one claim.  However, because shortness of breath, fatigue and snoring are completely separate disabilities, unrelated to chest pain, the Board has treated this portion of the Veteran's claim separately.  Service treatment records reflect numerous complaints and treatment for chest pain at various times during the Veteran's service.  The Veteran continues to complain of similar symptomatology.  

However, it is unclear whether the Veteran has a "disability" manifested by chest pain or if this is a disability for VA purposes.  Clarification on this matter is required.  Moreover, the Veteran asserts in numerous statements that his breathing difficulties continue to worsen.  Treatment records throughout the record reflect that the Veteran has been diagnosed with COPD.  The Board finds that VA examinations and opinions are needed at this juncture to decide these claims on appeal. 

TDIU

Pursuant to this decision, the Veteran has now been granted service-connection for left ear hearing loss.  Based on this newly service-connected disability, and the fact that the Veteran's chronic prostatitis with benign prostatitic hypertrophy and urethritis, diabetes mellitus with hypertension and nephropathy, exerosis and right ureterolithiasis disabilities are alleged to have worsened in severity and are being remanded, the Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 


Earlier Effective Dates

The Board notes that in a June 2015 rating decision the Veteran was granted service connection for peripheral neuropathy of the left and right lower extremities (femoral nerve), effective May 11, 2015.  In an August 2015 statement, the Veteran expressed disagreement with the effective dates assigned.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Intertwined Issues

The claims for initial increased ratings for peripheral neuropathy of the left and right lower extremities (femoral nerve) are inextricably intertwined with the pending issues of entitlement to earlier effective dates for the awards of service connection for the disorders, as the appropriate rating cannot be decided until the effective date is determined.  A decision by the Board on the Veteran's higher initial rating claims would, at this point, be premature.  As such, the initial increased rating claims are deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the left lower extremity (femoral nerve), and for the award of service connection for peripheral neuropathy of the right lower extremity (femoral nerve) must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeals as to his claims for entitlement to earlier effective dates, or (2) the time period for doing so expires, whichever occurs first.  

2.  Schedule the Veteran for VA examinations to determine the nature and severity of his service- connected (1) chronic prostatitis with benign prostatic hypertrophy and urethritis (2) diabetes mellitus with hypertension and nephropathy (3) exerosis and (4) right ureterolithiasis.  The Veteran's claims file should be provided to the examiner.  

The examiner(s) should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation (including issues regarding embellishment).  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.


The VA examiner is asked to additionally address the following issue:  Is the Veteran at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his disability manifested by chest pain and its relationship, if any, to his military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should confirm whether or not the Veteran suffers from a "disability" manifested by chest pain.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his disability (if any) manifested by chest pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any breathing disability, and its relationship, if any, to his military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should list all diagnosed respiratory disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed breathing disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


